Citation Nr: 0508392	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicide.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for diabetes mellitus.  The veteran 
perfected a timely appeal to that decision.  

In December 2004, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of the hearing is of record.  At the hearing, the veteran 
submitted additional evidence for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2004).  

The Board observes that the veteran also appealed the January 
2003 decision, which assigned a 10 percent disability rating 
for tinnitus.  However, in a statement in support of claim 
(VA Form 21-4138), submitted at the videoconference hearing, 
the veteran withdrew this appeal.  Thus, this issue is no 
longer before the Board.  See 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate that 
claim.  

2.  The veteran has provided credible and competent 
testimony, which establishes that his service as a jet engine 
mechanic involved duty or visitation on the ground in 
Vietnam, and the record contains a current diagnosis of 
diabetes mellitus.  

3.  The veteran has indicated during sworn testimony at a 
December 2004 videoconference hearing that he has withdrawn 
his appeal for the issue of entitlement to a rating in excess 
of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
Board finds that diabetes mellitus may be presumed to have 
been incurred during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to a compensable rating for tinnitus are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for diabetes mellitus, there is no need to discuss 
VA's compliance with the VCAA.  

II.  Factual Background.

The records indicate that the veteran served on active duty 
from March 1969 to June 1971.  His DD Form 214 indicates that 
he had 11 months and 12 days of Foreign Service.  His 
military occupational specialty (MOS) was Jet Engine 
Mechanic.  The service medical records, including the 
December 1968 enlistment examination and the June 1971 
discharge examination, are negative for any complaints, 
findings, or a diagnosis of diabetes mellitus.  The veteran 
maintains that he served for a month at Cam Rahn Bay around 
May and June 1971.  He was tasked with repairing aircraft 
engines.  His personnel records are incomplete in that they 
document his service locations through 1969.  His personnel 
records do not show where he was stationed in May and June 
1971.  He was awarded the Vietnam Service Medal.

Post service medical records, including VA as well as private 
treatment reports, dated from August 1971 through November 
1978, reflect treatment mostly for a nervous disorder and a 
chronic low back disorder.  During a VA examination in 
September 1971, the veteran stated that in December 1970, 
before going overseas to Vietnam, he became jaundiced and 
underwent a punch liver biopsy.  The veteran reported being 
stationed in the Philippines, and stated that he spent some 
time in Vietnam, where he worked as an Air Force jet engine 
mechanic.  He was diagnosed with a nervous disorder.  

The veteran's claim of entitlement to service connection for 
diabetes mellitus (VA Form 21-4138) was received in October 
2002.  The veteran indicated that he served in Vietnam in May 
and June 1971, during which time he worked on the C 130 
engine.  He indicated that he was assigned to the 314-airlift 
wing, and they were assigned to the Clark Air Force Base in 
the Philippines; but they went to Cam Ranh Bay in Vietnam.  
Historically, Cam Ranh Bay was a major U.S. military 
installation during the Vietnam War, and it had two 10,000-
foot runways.  Submitted in support of the veteran's claim 
were VA progress notes, dated from April 2001 through 
November 2002, reflecting treatment for several disabilities, 
including diabetes mellitus II.  

Received in November 2002 was a document from the 463rd Field 
Maintenance Squadron, regarding recommendation for Award of 
the Vietnam Service and the Republic of Vietnam Campaign 
Medals.  It was noted that the veteran, among several other 
airmen, was qualified for the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  It was noted that each 
airman had served for 30 consecutive or 60 nonconsecutive 
days in Vietnam or Thailand in support of Vietnam military 
operations, and served outside the geographical limits of 
South Vietnam and contributed direct combat support to the 
Republic of Vietnam Forces for 6 months in their struggle 
against a hostile armed force.  

At his videoconference hearing, the veteran maintained that, 
while he was stationed in Texas, Florida, and the 
Philippines, he was sent to Vietnam on a temporary duty 
status for 30 days in May 1971.  The veteran testified that 
his unit moved cargo around in Vietnam, and he worked on 
flight lines doing minor repairs on the engines.  

Submitted at the hearing were several lay statements from 
several family members of the veteran, indicating that they 
received correspondence from the veteran while he was 
stationed in Vietnam.  

III.  Diabetes mellitus II

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6), 3.313 (2004).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation.  38 C.F.R. § 3.307(a)(6)(ii).  

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  

The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail).  

As above, the veteran's service medical records are silent 
regarding any complaint or finding of diabetes mellitus.  
Likewise, the post-service medical evidence of record is 
negative for any notation of diabetes for many years after 
service separation.  In fact, the records indicate that 
diabetes mellitus was not diagnosed until 2002, about 21 
years after his service separation.  

Effective July 9, 2001, VA added diabetes mellitus to the 
list of diseases presumptively connected with exposure to 
Agent Orange.  See 66 Fed. Reg. 23,166-169 (May 8, 2001) 
(codified at 38 C.F.R. § 3.309(e)).  This amendment 
implements a decision of the Secretary that there is a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of Type-2 diabetes.  

Under 38 CFR § 3.307(a)(6)(iii), a veteran who served in 
Vietnam and develops a disease listed in § 3.309(e) is 
presumed to have been exposed to herbicides.  In this case, 
the record indicates that the veteran had 11 months and 12 
days of foreign service.  While the personnel records do not 
reflect service in Vietnam, as noted above, these records are 
incomplete.  

The records do not document where he was stationed in May 
1971.  His records show that the veteran served as a Jet 
Engine mechanic, and he was awarded the Vietnam Service and 
Republic of Vietnam Campaign medals, suggesting that he 
provided direct combat support to the Republic of Vietnam 
forces.  

The veteran has consistently maintained, long before filing a 
claim for service connection for diabetes mellitus, that he 
served as a mechanic in Vietnam in May 1971.  The veteran, by 
his testimony at the hearing in December 2004, provided 
competent and credible testimony which establishes that his 
duties, while assigned to the Clark Air Force base in the 
Philippines, involved work and visits on the ground in 
Vietnam, for the purpose of working on Jet engines with the 
463rd Field Maintenance squadron in Cam Ranh bay, Vietnam.  

After considering the evidence of record, the Board finds the 
evidence supporting the veteran's claim that he served in 
Vietnam for a month in May 1971 credible.  Therefore, the 
Board concedes veteran's exposure to Agent Orange.  Moreover, 
the record contains competent medical evidence of a current 
diagnosis of diabetes mellitus.  

The law and regulations permitting presumptive service 
connection for diabetes, based on Vietnam Agent Orange 
exposure, are the end result of a number of medical studies 
showing an etiological nexus between herbicides and diabetes.  
With regard to the presumption of service connection, the 
Board finds that there is insufficient affirmative evidence 
to the contrary, as necessary to rebut the presumption.  
Thus, the Board finds that service connection for diabetes 
mellitus on a presumptive basis is warranted.  

Accordingly, the Board finds that the veteran's diabetes was 
incurred in service on a presumptive basis, and service 
connection is warranted.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b).  

IV.  Tinnitus

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. §§ 20.202, 20.204 (2004).

During the December 2004 videoconference hearing before the 
undersigned, the veteran withdrew his appeal for the claim of 
entitlement to a rating in excess of 10 percent for tinnitus.  
The transcript of the hearing is of record.

This evidence constitutes written withdrawal of the 
substantive appeal with regard to this issue.  38 C.F.R. 
§ 20.204.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue of entitlement to a rating in excess 
of 10 percent for tinnitus.  The appeal is dismissed.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).




ORDER

Service connection for diabetes mellitus is granted.  

The appeal for entitlement to a rating in excess of 10 
percent for tinnitus is dismissed.



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


